IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of
                                                    No. 81405-2-I
 PAUL LOCKE.
                                                    DIVISION ONE

                                                    UNPUBLISHED OPINION


       COBURN, J. — Will Knedlik was a co-attorney-in-fact for Paul Locke under

a January 2016 power of attorney. 1 Knedlik assigns error to a number of orders

entered by the trial court in connection with its determination that a later power of

attorney, which appointed Partners In Care (PIC) as Locke’s sole attorney-in-fact,

was valid. Because Knedlik fails to support his assignments of error with

meaningful analysis or citations to authority, we affirm.

                                        FACTS

       In August 2019, Knedlik filed a complaint against PIC, Crossland Adult

Family Home (Crossland), and Catherine Person. 2 He also named a number of

additional “[i]nterested [p]arties,” including Locke; Kaiser Permanente, which

Knedlik alleged was treating Locke for macular degeneration; and Melrose



       1  Locke died during the pendency of this appeal.
       2  Knedlik’s complaint was not sworn. In a later court filing, he attempted to
“verif[y] his pleadings . . . by his signature below.” But verification requires
attesting to the truth of the matter under oath, which Knedlik did not do. Gates v.
Port of Kalama, 152 Wn. App. 82, 88, 215 P.3d 983 (2009).
  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81405-2-I/2


Terrace, the condominium cooperative where Locke’s home was. According to

his complaint, Knedlik was Locke’s personal friend and, on January 28, 2016,

was appointed Locke’s co-attorney-in-fact together with Person.

       Knedlik alleged in his complaint that after Locke suffered a fall in late

September 2018 that led to his hospitalization, Person engaged in efforts to

thwart Locke’s desired return to his Melrose Terrace home. According to

Knedlik, Person’s efforts culminated with her “physical abduction” of Locke on

April 29, 2019. Knedlik alleged that Crossland, where Locke was then residing,

assisted Person with the abduction. Knedlik also alleged that after being

abducted, Locke appointed PIC as his agent “based upon a unilateral decision

imposed on [him], through intentional physical duress, as orchestrated by . . .

Person.” According to Knedlik, Person, Crossland, and PIC subsequently

engaged in a campaign to, among other things, prevent Locke from receiving eye

injections to treat his macular degeneration, prevent Locke from returning to

Melrose Terrace, and “isolate him . . . and . . . infantilize him in furtherance of

their own personal interests, so that he can never move back into his beloved

home, and so that he continues to pay monthly fees, as a thus blinded cash-cow,

both to [Crossland] and also to . . . PIC.”

       Knedlik asked the court to “[d]eclare void ab initio and terminate as a

matter of law” any agency created by Locke in PIC “on or about April 29, 2019,”

i.e., the date Knedlik alleged Locke was abducted. Knedlik also asked the court

to terminate Person’s role as co-attorney-in-fact under the January 2016 power

of attorney that appointed Knedlik and Person as co-attorneys-in-fact.




                                           2
No. 81405-2-I/3


       A short time after Knedlik filed his August 2019 complaint, PIC filed, under

a separate action (PIC’s confirmation action), a petition to confirm the validity of a

later power of attorney dated May 8, 2019, under which Locke had appointed PIC

as his sole attorney-in-fact. PIC supported its petition with a declaration from

Locke’s attorney, Barbara Isenhour.

       According to Isenhour, she began assisting Locke with his estate planning

in 2016. Locke brought Knedlik and Person to his initial meeting with Isenhour,

during which Locke explained that he was 89 years old and had never executed

a will or power of attorney. During the meeting, Locke, who had no living family

members, agreed that a will was important to ensure that his substantial estate

went to support policy issues that were important to him. Locke also agreed that

it was important to have a power of attorney to designate an agent to help him if

he became incapacitated. Locke asked Knedlik and Person if they were willing

to serve as his agents. They indicated they were, and Isenhour prepared a

power of attorney, which Locke signed.

       Isenhour declared that in late 2018, Person called her to let her know that

she had found Locke unconscious in his condominium after suffering a fall.

There was substantial loss of blood from the fall, and when he arrived at

Harborview, Locke was dehydrated and malnourished. Eventually, Locke was

discharged to a nursing home, and Person then located an adult family home,

Crossland, where Locke continued to reside at all times relevant herein.

       According to Isenhour, in early April 2019, Knedlik emailed her copies of

several exchanges with Crossland’s owner in which Knedlik raised complaints




                                          3
No. 81405-2-I/4


with the quality of the care Crossland was providing. Isenhour declared that

“[e]ach exchange with [Crossland] escalated in terms of the aggressive tone from

Mr. Knedlik.” Isenhour declared that on April 9, 2019, she met with Knedlik and

Person to discuss Knedlik’s concerns about Locke’s care at Crossland.

According to Isenhour, “[t]he meeting was very acrimonious between Mr. Knedlik

and Ms. Person, as Mr. Knedlik expressed his anger at Ms. Person for not being

more supportive of a plan for Mr. Locke to return to his condominium.” Isenhour

declared that after the meeting, there was a more conciliatory exchange between

Knedlik and Person in which they agreed that Locke should retain a case

management agency to investigate whether it was feasible for Locke to return

home. However, “a few days later, Mr. Knedlik’s emails and written

memorandums started again, but now Mr. Knedlik directed his anger at both the

owner of [Crossland] and Ms. Person.”

      Isenhour declared that “[b]ecause of the increasing breakdown in the co-

agent relationship” between Knedlik and Person, Isenhour set up an appointment

to meet with Locke on April 29, 2019 (i.e., the day that Knedlik alleged Locke was

abducted). She declared that at the meeting, “Locke told me that he did not want

Mr. Knedlik to continue to serve as his agent” and that Locke “was concerned

that Mr. Knedlik had his checkbook and he wanted to be sure his care at

[Crossland] was paid promptly.” According to Isenhour,

      [Locke] was also unhappy about the negative interactions between
      Mr. Knedlik and the [Crossland] staff and owner and Mr. Knedlik’s
      negativity with Ms. Person. Mr. Locke knew that Ms. Person did not
      have the time because of her job to serve as his sole agent so I
      encouraged Mr. Locke to consider naming a professional fiduciary
      as his agent in place of Mr. Knedlik and Ms. Person. I gave Mr.



                                        4
No. 81405-2-I/5


       Locke the names of professional fiduciaries to consider and
       explained that any professional agent would charge fees for the
       services they provided. I also assured Mr. Locke that any agent he
       hired could help him implement a care plan to return to his
       condominium if that was Mr. Locke’s choice.

       On May 8, 2019, Isenhour met with Locke, Person, and a representative

from Aging Wisdom, the company that had been retained to assess the feasibility

of Locke’s returning to his condominium. According to Isenhour, the Aging

Wisdom representative reviewed with Locke what it would cost for him to return

home and have caregivers assist him there. Isenhour declared that the

representative also offered to assist Locke to find a different adult family home if

that was his concern, but Locke said he was happy with Crossland if he was not

able to return home. Isenhour declared that “[e]veryone at the meeting assured

Mr. Locke that he had sufficient resources to return to live in his condominium,

but the costs would be considerably more than what Mr. Locke was currently

paying for care.”

       After the meeting, Isenhour met with Locke “to discuss the change he

wanted to make to his estate plan to have a professional fiduciary replace Mr.

Knedlik and Ms. Person in his power of attorney and his Will.” According to

Isenhour, Locke had met with a representative from PIC the week before, and

wanted to name PIC as his fiduciary. Isenhour declared that in her opinion,

Locke had the mental capacity to execute a new power of attorney and will

naming PIC as his agent:

       I spent a substantial amount of time reviewing these changes with
       Mr. Locke. In my opinion he had the mental capacity to execute a
       new power of attorney and Will, naming [PIC] as his agent. No
       other changes were made to either document. Mr. Locke was clear



                                          5
No. 81405-2-I/6


       about what he wanted and the reasons for making these changes.
       Mr. Locke did not want to get involved in disputes Mr. Knedlik was
       generating with other people who were helping Mr. Locke; Mr.
       Locke did not want Mr. Knedlik threatening to withhold payment for
       the care Mr. Locke was receiving at [Crossland]; and Mr. Locke did
       not want to side with Mr. Knedlik in Mr. Knedlik’s disputes with Ms.
       Person. When I reviewed the revised documents with Mr. Locke, I
       had no concern that Mr. Locke’s decision was involuntary or that he
       was being pressured by Ms. Person or the owner of [Crossland] to
       make this change against Mr. Locke’s wishes.

       PIC also supported its petition with a declaration from Stephe Newell-

Niggemeyer, PIC’s financial manager. Newell-Niggemeyer declared that Knedlik

had called the police on Crossland several times and also “induced Mr. Locke’s

health care providers to report [PIC] and . . . Crossland . . . to Adult Protective

Services (‘APS’).” Newell-Niggemeyer declared that APS interviewed Locke and

investigated Crossland. An APS “Investigation Summary Report” attached as an

exhibit to Newell-Niggemeyer’s declaration indicated, with regard to allegations

that Crossland had not taken Locke to his eye injection appointments, “In

interview with [Locke] and others [Locke] clearly stated he did not want to attend

any more appointments for eye injections. Record review documented [Locke]

had told several individuals he did not want to go to the appointments.” The

report indicated further that the investigator did not identify any failed provider

practice or write a citation as a result of the investigation.

       In its petition requesting that the court confirm the validity of the May 2019

power of attorney appointing PIC, PIC also requested that the court (1) conclude

that Knedlik lacked standing and was engaging in the unauthorized practice of

law by maintaining his lawsuit, (2) consolidate Knedlik’s lawsuit with PIC’s

confirmation action, (3) award PIC its fees and costs, (4) order Knedlik to



                                           6
No. 81405-2-I/7


produce an accounting given an assertion in Knedlik’s complaint that he had

removed cash from Locke’s condominium and deposited it into Knedlik’s

personal bank account for safekeeping, and (5) enter an order restraining Knedlik

from filing additional lawsuits against anyone assisting Locke without prior court

approval. PIC asserted that Knedlik “is a disbarred former attorney and

vexatious litigant,” citing excerpts from Knedlik’s Washington State Bar

Association discipline notice and other legal proceedings in which Knedlik had

been admonished for filing frivolous litigation intended to harass third-parties. 3

       In October 2019, the trial court, through a commissioner, held a hearing

on PIC’s petition. After entertaining argument from both parties, the court made

an oral ruling “that the case argued . . . by Mr. Knedlik looking out for the welfare

of Mr. Locke is frivolous, vexatious, and an attempt to harass the named

Defendants.” The court indicated that it would enter an order “reminding Mr.

Knedlik that the presentation of such a case . . . constitutes the unlawful practice




       3  Knedlik does not dispute that he was disbarred in 2000. In In re Knedlik,
the Bankruptcy Appellate Panel of the Ninth Circuit (BAP) affirmed the
Bankruptcy Court’s sua sponte decision to (1) dismiss an involuntary bankruptcy
petition, filed against Knedlik by his mother, as a collusive, “sham” filing intended
to circumvent an earlier order barring Knedlik from filing any further bankruptcy
petitions without prior court approval and (2) refer the matter to the U.S. Attorney
for criminal investigation of bankruptcy abuse. Nos. WW-08-1011-KuKJu, 07-
15547, 2008 WL 8444815, at 1 (9th Cir. B.A.P. June 30, 2008). In so doing, the
BAP took note that Knedlik’s litigation history included filing an involuntary
bankruptcy petition against a company “on the eve of a public stock offering, as
part of a negotiating strategy and in violation of a court injunction. Id. at 1. The
BAP also took note that in the litigation that resulted from that filing, “the trial
court characterized Knedlik’s conduct as malicious and found ‘Knedlik’s conduct
is beyond the Court’s comprehension, and the Court has never seen a more
outrageous course of conduct in all the time that the Court has sat on the
bench.’ ” Id.


                                          7
No. 81405-2-I/8


of law.” The court also ruled that it was “clear” that the power of attorney

appointing PIC was valid and that the allegations in Knedlik’s complaint did not

raise “any question . . . at all about the validity of the power of attorney.” After

the hearing, the court entered an order (1) consolidating Knedlik’s lawsuit with

PIC’s confirmation action, (2) declaring the May 2019 power of attorney valid and

effective, (3) dismissing the claims in Knedlik’s complaint, (4) awarding PIC its

fees and costs, (5) ordering Knedlik to produce an accounting of transactions

made on Locke’s behalf, and (6) restraining Knedlik from initiating, without prior

written court approval, litigation against Locke, PIC, Person, Crossland, their

attorneys, “and any other person assisting . . . Locke” without court approval.

The court also entered an “Order Re: Unauthorized Practice of Law” stating, “Mr.

Knedlik’s complaint is one on behalf of Mr. Locke. Mr. Knedlik is not a licensed

attorney and therefore has no standing to file this action. The case is a frivolous

and vexatious attempt to harass all named defendants.”

       Knedlik subsequently moved for reconsideration of both orders. The trial

court denied reconsideration. Later, the court fixed the amount of PIC’s fees-

and-costs award at $40,118.71. Knedlik appealed directly to the Washington

State Supreme Court, which transferred the appeal to this court.

                                    DISCUSSION

       As a pro se litigant, Knedlik is held to the same standard as an attorney

and must comply with all procedural rules on appeal. In re Marriage of Olson, 69

Wn. App. 621, 626, 850 P.2d 527 (1993). Among these rules is RAP 10.3(a)(6),

under which an appellant must provide “argument in support of the issues




                                           8
No. 81405-2-I/9


presented for review, together with citations to legal authority and references to

relevant parts of the record.” Failure to support assignments of error with legal

arguments precludes review; so may failure to comply with procedural rules.

Howell v. Spokane & Inland Empire Blood Bank, 117 Wn.2d 619, 624, 818 P.2d

1056 (1991); State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999).

Similarly, arguments that are not supported by references to the record,

meaningful analysis, or citation to pertinent authority need not be considered.

Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549

(1992).

       Here, Knedlik requests “reversals of every order entered by the trial court.”

But he fails to support his assignments of error with meaningful analysis or

citations to pertinent legal authority. Under the authorities cited above, this

failure dooms Knedlik’s appeal.

       Furthermore, the thrust of Knedlik’s argument on appeal is that the trial

court erred by confirming the validity of the May 2019 power of attorney and

granting the other relief requested by PIC without (1) conducting an in-court

examination of Locke under RCW 74.34.135 or (2) taking into account that

Knedlik was immune from liability under RCW 74.34.050 and entitled to

indemnity under the January 2016 power of attorney. But RCW 74.34.135

applies only when a petition for a vulnerable adult protection order (VAPO

petition) is filed, see RCW 74.34.135(1), and nothing in the record reflects that

Knedlik filed a VAPO petition. Knedlik suggests the trial court should have

treated his lawsuit as a VAPO petition, but he cites no authority for the




                                          9
No. 81405-2-I/10


proposition that the court was required to do so—particularly where Knedlik’s

complaint did not satisfy several of the applicable procedural requirements. See,

e.g., RCW 74.34.110(2) (“A petition shall allege that the petitioner, or person on

whose behalf the petition is brought, is a vulnerable adult.”); RCW 74.34.110(3)

(“A petition shall be accompanied by affidavit made under oath, or a declaration

signed under penalty of perjury, stating specific facts and circumstances which

demonstrate the need for the relief sought.”); RCW 74.34.115(1) (requiring that

“standard petition . . . forms must be used . . . for all petitions filed . . . under this

chapter”). 4

       Similarly, Knedlik is not immune from liability under RCW 74.34.050. That

statute provides, “A person participating in good faith in making a report under

this chapter or testifying about alleged abuse, neglect, abandonment, financial

exploitation, or self-neglect of a vulnerable adult in a judicial or administrative

proceeding under this chapter is immune from liability resulting from the report or

testimony.” RCW 74.34.050(1) (emphasis added). Knedlik’s lawsuit was not a

good faith report as contemplated by that statute. See RCW 74.34.035 (setting

forth circumstances under which reports must and may be made to the

department of social and health services and/or to law enforcement agencies).

And, Knedlik did not provide any testimony in a proceeding under RCW chapter

74.34. RCW 74.34.050 does not immunize Knedlik from liability.

       Finally, Knedlik does not cite any authority to persuade us the trial court



       4Knedlik asserts in his opening brief that he twice requested the standard
forms but was not provided them. App. Br. at 12. But Knedlik does not support
this assertion with citation to the record.


                                            10
No. 81405-2-I/11


erred in confirming the validity of the May 2019 power of attorney, and that power

of attorney revoked all earlier powers of attorney. Therefore, Knedlik, who filed

his complaint in August 2019, was not entitled to indemnity under the January

2016 power of attorney. Additionally, the January 2016 power of attorney

indemnifies the attorney-in-fact from liability only “for acts done for [Locke] in

good faith,” and the trial court’s unchallenged finding that Knedlik’s lawsuit was “a

frivolous and vexatious attempt to harass all named defendants” implies that

Knedlik did not act in good faith. Cf. Fuller v. Emp. Sec. Dep’t, 52 Wn. App. 603,

605, 762 P.2d 367 (1988) (unchallenged findings of fact are verities on appeal);

RAP 10.3(g) (requiring parties to make “[a] separate assignment of error for each

finding of fact a party contends was improperly made”).

       In short, Knedlik fails to cite to authority or provide meaningful analysis in

support of his assignments of error. This failure alone is fatal to his appeal.

Nevertheless, Knedlik also fails to persuade us that the trial court was required to

conduct an in-court examination under RCW 74.34.135 before granting the relief

requested by PIC or that he is entitled to liability immunity or indemnity. Any

additional arguments raised by Knedlik—who not only fails to cite authority and

provide meaningful analysis but whose briefs consist largely of nearly

incomprehensible run-on sentences—are not sufficiently briefed to warrant

consideration. Cf. Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wn. App.

474, 486, 254 P.3d 835 (2011) (appellate court “will not consider an inadequately

briefed argument”); U.S. v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges

are not like pigs, hunting for truffles buried in briefs.”).




                                            11
No. 81405-2-I/12


                                 FEES ON APPEAL

       PIC requests fees on appeal. It cites a number of statutes and rules as

the basis for its request, but it provides argument only with regard to RCW

11.125.200(3). That statute sets forth the circumstances under which a person

must accept an acknowledged power of attorney and provides, “A person that

refuses in violation of this section to accept an acknowledged power of attorney

is subject to . . . [l]iability for reasonable attorneys’ fees and costs incurred in any

action or proceeding that confirms the validity of the power of attorney.” RCW

11.125.200(3)(b).

       It is undisputed that the May 2019 power of attorney appointing PIC was

acknowledged. Furthermore, despite the fact that both PIC and the trial court

also relied on RCW 11.125.200(3) with regard to the award of fees and costs

below, Knedlik does not dispute the applicability of RCW 11.125.200(3)(b) in

either his opening or his reply brief. Therefore, we grant PIC’s requests for fees

and costs on appeal under RCW 11.125.200(3)(b).

       We affirm.




WE CONCUR:




                                           12